
	

114 S1815 IS: To require a process by which members of the Armed Forces may carry a concealed personal firearm on a military installation.
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1815
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a process by which members of the Armed Forces may carry a concealed personal
			 firearm on a military installation.
	
	
		1.Process by which members of the Armed Forces may carry a concealed personal
			 firearm on a military installation
 (a)Process requiredThe Secretary of Defense, taking into consideration the views of senior leadership of military installations in the United States, shall establish a process by which the commander of a military installation in the United States may authorize a member of the Armed Forces who is assigned to duty at the installation to carry a concealed personal firearm on the installation if the commander determines it to be necessary as a personal-protection or force-protection measure.
 (b)Relation to State and local lawIn establishing the process under subsection (a) for a military installation, the commander of the installation shall consult with elected officials of the State and local jurisdictions in which the installation is located and take into consideration the law of the State and such jurisdictions regarding carrying a concealed personal firearm.
 (c)Member qualificationsTo be eligible to be authorized to carry a concealed personal firearm on a military installation pursuant to the process established under subsection (a), a member of the Armed Forces—
 (1)must complete any training and certification required by any State in which the installation is located that would permit the member to carry concealed in that State;
 (2)must not be subject to disciplinary action under the Uniform Code of Military Justice for any offense that could result in incarceration or separation from the Armed Forces;
 (3)must not be prohibited from possessing a firearm because of conviction of a crime of domestic violence; and
 (4)must meet such service-related qualification requirements for the use of firearms, as established by the Secretary of the military department concerned.
 (d)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
			
